Citation Nr: 0421139	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right tibia and fibula fracture with limitation of motion of 
the right knee, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which 
denied an increase in a 10 percent rating for residuals of a 
right tibia and fibula fracture with limitation of motion of 
the right knee.  In a November 2003 rating action, the 
evaluation for the service-connected right lower extremity 
disability was increased to 20 percent disabling, effective 
November 2003.  The veteran continues to appeal for a higher 
evaluation.  

Also in the November 2001 decision, the RO denied service 
connection for bilateral sensorineural hearing loss.  In a 
June 2004 written statement, the veteran indicated that he 
wished to withdraw his appeal as to this issue.  Thus, the 
only issue now on appeal before the Board is the claim for an 
increased rating for residuals of a right tibia and fibula 
fracture with limitation of right knee motion.  38 C.F.R. 
20.204 (2003) (b).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2003) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  On the most recent VA 
examination the examiner seemed to opine that the veteran's 
right lower extremity disability precluded employment in his 
usual occupation of driver.  Although the veteran does not 
currently meet the percentage requirements for a total 
rating, see 38 C.F.R. § 4.16(a) (2003), however, VA policy is 
to award a total rating in all cases in which a service 
connected disability renders a veteran unemployable.  38 
C.F.R. § 4.16(b) (2003).  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In July 2004, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c)(2003).  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Residuals of the right tibia and fibula fracture with 
limitation of right knee motion are manifested by no more 
than moderate right knee disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right tibia and fibula fracture with 
limitation of right knee motion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in August 2001, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  That letter 
only informed him of what evidence was needed to establish 
service connection.  However, in the statement of the case 
and supplemental statements of the case, the RO informed the 
veteran of what the evidence needed to show, in order to 
substantiate his claim for increase.  The notice contained in 
the statement of the case and supplemental statement of the 
case satisfied the requirement that VA tell claimants of what 
evidence was needed to substantiate the claim.  VAOPGCPREC 7-
2004, p.4 (2004); 69 Fed. Reg. --.

The August 2001 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  

In this case, the VCAA notice letter was provided prior to 
the initial RO adjudication of the claim in November 2001.  
The RO provided some of the notice in the statement of the 
case and supplemental statement of the case provided after 
initial adjudication of the veteran's claim.  However, the 
Pelegrini remedy for inadequate notice, was a remand for VA 
to provide the missing notice.  The veteran essentially 
received this remedy when the RO corrected deficiencies in 
the original VCAA letter with information provided in the 
statement of the case, and supplemental statement of the 
case.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claims.  

VA has also obtained all relevant treatment records pertinent 
to his claims.  In this regard the Board notes that the 
veteran has submitted billing invoices from several private 
care providers who reportedly treated the right lower 
extremity disability.  The RO has not obtained the actual 
treatment records.  However, the reported treatment took 
place in the early to mid 1990s long before the current claim 
for increase.  Since this is a claim for increase, the most 
recent evidence is of primary importance.  Francisco v. 
Brown, 7 Vet App 55 (1994).  The early treatment records are 
not probative of the current severity of the disability.  
Therefore, they are not relevant to the questions presented 
in this appeal.  Further development is not reasonably likely 
to result in evidence that would substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).


I.  Factual Background

Historically, service medical records reflect that the 
veteran suffered a simple, comminuted fracture of the right 
tibia and fibula, lower third, following a truck accident in 
July 1947.  He was treated with a short leg cast.

In a December 1947 RO decision, service connection for 
residuals of a right leg fracture was established with a 10 
percent disability rating.  

On the first VA examination in December 1949, the veteran was 
described as having one inch of atrophy from disuse seven 
inches above the right knee.  It was noted that structures 
around the knee should be carefully examined in vies of X-ray 
findings.  The diagnoses were healed fracture of the right 
tibia and fibula, thigh atrophy from disuses, and minimal 
traumatic arthritis in the right knee.

In February 2001, the veteran filed a claim for an increased 
evaluation for his service-connected leg and knee condition.  
He indicated that the residual symptoms associated with his 
service-connected disability had progressively increased, 
such that a higher evaluation was warranted.  

In September 2001, the veteran submitted private billing 
invoices related to treatment conducted from December 1994 to 
October 1995.  The invoices show that the veteran's treatment 
included physical therapy, cortisone injections and 
ultrasound therapy.  

On VA examination in September 2001, the veteran ambulated 
with a cane and complained of pain in the right leg.  He said 
that he had swelling of the right knee and needed medication 
for pain.  The veteran related that he was unable to do 
prolonged sitting, standing or walking.  He had difficulty 
walking up and down stairs.  He was unable to do heavy 
lifting and could not kneel or squat.  The veteran stated 
that changes in the weather made the pain in his right leg 
worse.  

On physical examination of the right leg, mild valgus 
deformity was noted.  Mild atrophy of the right leg was also 
shown.  There was no edema and the right leg was non-tender.  
Physical examination of the right knee revealed that it was 
non-tender with no edema.  Range of motion of the right knee 
was from 0 to 120 degrees.  The veteran had pain only on 
extension of the right knee.  Right knee X-ray studies showed 
three compartment osteoarthritis and prior MCL injury.  X-
rays of the right leg revealed healed tibia and fibula 
fractures.  The diagnosis was degenerative joint disease of 
the right knee, and status post healed fractures of the right 
tibia and fibula.  

VA medical records dated from June 2000 to June 2002 
generally show treatment for disorders not at issue in this 
appeal.  Medical records also show that the veteran 
complained of worsening right leg pain.  A March 2001 record 
shows that he reported increased difficulty climbing stairs 
with occasional swelling and giving way of the right knee.  
The diagnosis was osteoarthritis, degenerative joint disease 
of the right knee.  Another March 2001 record shows that 
right knee flexion was 0 to 100 degrees.  Mild edema with 
slight valgus deformity of the right knee was shown.  
Crepitus of the right knee with range of motion testing was 
also demonstrated.  

An April 2001 record notes that the veteran denied any knee 
locking, giving way or weakness.  On physical examination, 
bony deformity of the right knee was shown with slight valgus 
as compared to the left.  Noticeable atrophy of the right 
quadriceps was also shown.  The veteran demonstrated a mild 
antalgic gait on the right using a cane.  No ligamentous 
instability was objectively shown.  The diagnostic impression 
was osteoarthritis, degenerative joint disease of the right 
knee, improved.  Subsequent records note that the veteran 
underwent physical therapy treatment to address his right 
knee symptomatology.  

On VA examination in November 2003, the veteran complained of 
continued pain in the right knee and occasional swelling.  He 
said that he received physical therapy for his symptoms but 
his pain had not subsided.  The veteran related that flare-
ups of his condition occurred with prolonged climbing or 
walking with some functional limitation.  He said that such 
symptoms were alleviated with rest.  He used a cane and 
brace.  

The veteran denied a history of surgery, dislocation or 
inflammatory arthritis.  It was noted that he was independent 
in activities of daily living and ambulation.  He was unable 
to walk long distances due to pain and could not climb more 
than 10 stairs.  He said that he could not lift more than 40 
pounds or carry more than 20 pounds.  His gait was stable but 
he tended to favor the left side.  It was noted that the 
veteran had pain at the end of flexion but no additional loss 
of range of motion due to pain was shown.  Mild edema was 
demonstrated but not effusion or instability.  Mild weakness 
was noted.  Tenderness was shown on the posterior aspect of 
the right knee.  Mild valgus deformity and mild atrophy of 
the right quadriceps was noted.  

There was a one-inch shortening of the right lower extremity.  
The veteran's gait was antalgic, with more weight bearing on 
the left side.  Range of motion testing of the right knee 
revealed flexion to 126 degrees and extension to 0 degrees.  
X-ray studies of the right knee showed degenerative changes 
of the patello-femoral compartment and narrowing of the 
lateral joint compartment.  Deformity of the proximal tibia 
that was most likely post-traumatic in origin was also shown.  
The diagnoses include well-healed fracture of the tibia and 
fibula with mild deformity and shortening of one-inch; right 
knee degenerative changes, patello-femoral joint and lateral 
joint.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

Diagnostic Code 5262 for impairment of the fibula and tibia 
provides a 10 percent evaluation where there is malunion 
resulting in slight knee or ankle disability and a 20 percent 
evaluation with moderate knee or ankle disability.  A maximum 
30 percent evaluation applies if the veteran has marked knee 
or ankle disability.  38 C.F.R. 4.71a.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the veteran's right lower extremity complaints 
have consistently centered around the right knee.  On the 
most recent VA examination, the examiner opined that the 
right ankle was not involved.  Accordingly, the veteran's 
disability is most appropriately rated on the basis of knee 
impairment.  

The range of motion testing on the most recent examination 
showed that the veteran had full extension and flexion to 126 
degrees.  Although functional limitation of motion was noted, 
the veteran had pain only on the extreme of flexion.  Thus 
functional factors did not cause additional limitation of 
motion.  These ranges of motion would not meet the criteria 
for compensable evaluations under the relevant criteria for 
rating limitation of motion of the knee.  See Diagnostic 
Codes 5260, 5261.

The recent examiner also found that the veteran had no 
instability, and the veteran has not reported any recent 
episodes of the knee giving way.  He did report increasing 
give way of the knee during VA outpatient treatment in March 
2001, but the examiner found no instability on examination.  
Since there is no objective evidence of subluxation or 
instability, he would not meet the criteria for a compensable 
evaluation on the basis of lateral subluxation or lateral 
instability under Diagnostic Code 5257.

The veteran was also reported to have a one inch shortening 
of the right lower extremity.  This shortening does not meet 
the criteria for a compensable evaluation for such 
shortening.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2003).

Given that the symptomatology when evaluated separately would 
not meet the criteria for a compensable evaluation, and that 
the most recent examiner opined that the veteran's fracture 
had healed well and was manifested by only mild deformity; 
the Board finds that evidence is against a finding that the 
fracture has resulted in more than moderate right knee (or 
ankle) disability.  

As noted earlier, the VA examiner commented that the veteran 
would not be able to perform his former employment as a 
driver.  Under the provisions of 38 C.F.R. § 3.321 (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the RO considered 
an extraschedular evaluation in its statement of the case.  

The record shows that the right leg disability has not 
required any periods of recent hospitalization.  Since the 
veteran marked interference with employment has not been 
shown and the veteran's disability has not required any 
periods of recent hospitalization.  The veteran is in his 
late 70s and according to the most recent VA examination, is 
apparently not working.  Accordingly, there is not marked 
interference with current employment.  The veteran's inferred 
claim for a total rating for compensation based on 
unemployability has been referred to the RO.  However, the 
veteran's case does not warrant referral for consideration of 
an extraschedular rating.

As the preponderance of the evidence is against the award of 
a rating in excess of 20 percent, the doctrine of reasonable 
doubt is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
(1991).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a tibia and fibula fracture with limitation of right knee 
motion is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



